People v Pina (2014 NY Slip Op 07756)





People v Pina


2014 NY Slip Op 07756


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Friedman, DeGrasse, Richter, Manzanet-Daniels, JJ.


470/06 11505 11504

[*1] The People of the State of New York, Respondent,
vMesias Pina, Defendant-Appellant.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Catherine Bartlett, J.), rendered June 4, 2008, and an order, same court (Doris M. Gonzalez, J.), entered May 1, 2012,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon,
and a decision and order of this Court having been entered on February 6, 2014, holding the appeals in abeyance, and upon the stipulation of the parties hereto dated June 9, 2014,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation (see M-3112A decided simultaneously herewith).
ENTERED: NOVEMBER 13, 2014
CLERK